United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3347
                                   ___________

Donna J. Bailey,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Western District of Arkansas.
Jo Anne B. Barnhart, Commissioner    *
Social Security Administration,      *     [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: August 3, 2005
                                Filed: January 10, 2006
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Donna J. Bailey appeals the district court’s1 order affirming the denial of
disability insurance benefits. Bailey alleged disability since October 2002 from neck,
shoulder, back, hip, and leg problems. After a hearing, an administrative law judge
(ALJ) determined that (1) Bailey had degenerative disc disease, lumbar radiculopathy,
mechanical neck pain, and some minor/acute problems; (2) her impairments were not


      1
      The Honorable Beverly Stites Jones, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
of listing-level severity alone or combined; (3) her alleged limitations were not
entirely credible; and (4) her residual functional capacity did not preclude her past
relevant work (classified as light and unskilled) as a packager in a poultry-processing
plant.

       Having carefully reviewed the record, see Harris v. Barnhart, 356 F.3d 926, 928
(8th Cir. 2004) (standard of review), we disagree with Bailey’s assertion that the
ALJ’s credibility findings were vague, conclusory, and unexplained, and we conclude
that they are entitled to deference as they were supported by good reasons and
substantial evidence, see Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005).
We also reject Bailey’s challenge to the ALJ’s residual-functional-capacity findings.
See Stormo v. Barnhart, 377 F.3d 801, 807 (8th Cir. 2004) (in determining residual
functional capacity, ALJ must consider medical records, observations of treating
physicians and others, and claimant’s own description of her limitations).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-